DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The Foreign Priority Documents have been electronically retrieved by USPTO from a participating IP Office on 11/08/2019.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN102831156A) hereinafter Lu in view of Zhao et al. (CN103036717A) hereinafter Zhao.

In claim 1, Lu discloses “A distributed database system, comprising: 
a storage layer executable by a processor to partition data and store the partitioned data in a distributed database ([0011] data storage cluster infrastructure services cloud computing platform, used to store data and provide a breakdown of distributed coordination service, start the service routine transaction processing on each node of the cluster data management); 
an access layer executable by a processor to receive a transaction, identify target data corresponding to the transaction ([0013] The client initiates a transaction data operation request to the local transaction manager; the local transaction manager sends the request to the corresponding transaction object according to the transaction ID owned by the client. If the request is the first operation of the transaction, it will the operation of the main lock transaction to the primary key), and generate a lock request to lock the target data included in the partitioned data ([0014] first transaction object by the lock manager locks the table query, if the data item is not added to other transactions
to write configuration information lock, the lock then lock on the row corresponding to
the data item, a lock is successful); and 
lock service layer executable by a processor to: 
identify, based on the lock request, a lock status for the target data according to a lock record for the target data ([0017] when the lock is successful, according to the type of data manipulation, and reading corresponding data log buffer and the merge operation), 
lock, in response to the lock status being in an unlocked state, the target data ([0025] after the local transaction manager successfully locks the first data item through the transaction object, it is started by the transaction object and set every other segment given time, get local time stamp, use it to update all has been the object resides lock table lock valid start time stamp, so as to ensure the transaction is being executed can
continue to operate until the end of the data has the right to do it, until the transaction The final decision is confirmed, and the lease manager stops working)”.
Lu does not appear to explicitly disclose however, Zhao discloses “block, in response to the lock status being in a locked state, the lock request and store the lock request in a queue ([0015] The data update lock is used to restrict access to the data: if the data maintenance node wants to update a certain data, you must first apply to the global lock management node for an update lock to obtain the target data, and successfully obtain the target After the data update lock, the target data will no longer receive client read and write requests until the target data the update lock is released; if the update lock of the target data is temporarily unavailable, update the target data The request is put into the corresponding update lock request queue until the target data update lock can be used)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Lu and Zhao, the suggestion/motivation for doing so would have been to provide a reliable and flexible consistency maintenance system for distributed-type data to develop a data update towards a plurality of targets at the same time with a simple operation, a less communication overhead, a short updating time delay (Abstract).		

In claim 2, Lu teaches 
The distributed database system of claim 1, wherein the lock service layer is further executable by the processor to: 
determine that the lock status for the target data is in the locked state in response to generation of the lock record for the target data ([0021] each node lock on
the table and the transaction log table operator interface, global transaction manager
for a node; said local transaction pipe manager includes a distributed lock and the transaction manager log manager); and 
set the lock status for the target data to the unlocked state in response to detection that the lock record was deleted ([0023] for the content of the operation, if it is a read operation, it is the name of the column that needs to be read; if it is an insert or update operation, it is the column to be operated and the value of the corresponding column; if it is a delete operation, the field is empty).  

In claim 3, Lu teaches 
The distributed database system of claim 1, wherein the lock service layer is further executable by the processor to: 
notify, in response to determination that the lock status for the target data is no longer in the locked state, the storage layer that access to the target data is allowed only during execution of the transaction ([0015] If the data item is being occupied by other matters, the lock attempt fails, reading the corresponding lock channel information; if the lock has not timed out, then choose to try to operate a lock set number; otherwise, send a message notifying the whole Bureau The manager restores the transaction corresponding to the timeout lock).  

In claim 4, Lu teaches 
The distributed database system of claim 1, wherein 17PCT133/US3014935-469 (17PCT133US) the lock service layer is further executable by the processor to: 
determine that the lock status for the target data is no longer in the locked state ([0015] If the data item is being occupied by other matters, the lock attempt fails, reading the corresponding lock channel information; if the lock has not timed out, then choose to try to operate a lock set number; otherwise, send a message notifying the whole Bureau The manager restores the transaction corresponding to the timeout lock); 
dequeue the lock request corresponding to the transaction ([0016] If the final lock fails, the local transaction manager releases all locks have been acquired, announced that the final decision for the operation of the transaction abort, stop the lease manager
transaction object, and then release the affairs of resources management); 
set the lock status for the target data to the locked state ([0017] when the lock is successful, according to the type of data manipulation, and reading corresponding data log buffer and the merge operation, the processing waits for the next request to the client); 
instruct the access layer to commit the transaction to the storage layer ([0019] The transaction object encapsulates the operation log in the cached write operation set into a transaction log message and forcibly writes it into the stable storage; if the log is successfully written, the transaction is executed successfully and the transaction operation success is returned to the client), 
permit the storage layer is further executable by the processor to access the locked target data in response to execution of the transaction ([0020] After successfully written to the log, asynchronous update the data and the transaction involves a lock release; otherwise only release put all the locks resources).  

In claim 5, Zhao teaches 
The distributed database system of claim 1, wherein the access layer is further executable by the processor to commit, in response to determination that the lock status for target data is in the locked state and the storage layer has completed execution of a historical transaction on the target data, the transaction corresponding to the lock request ([0018] update lock request The messages in the queue are sent to the information management module of the data maintenance node in a first‐in, first‐out manner; After receiving the message, the data maintenance node information
management module first finds the data maintenance node group containing the
target data, and broadcasts the data update request message to the data maintenance nodes in the group).  

In claim 6, Lu teaches 
The distributed database system of claim 1, wherein the lock service layer is further executable by the processor to generate the lock record for the target data when the lock status for target data is not in the locked state, and remove the lock record for the target data when the storage layer has completed the execution of the transaction ([0020] successfully written to the log, asynchronous update the data and the transaction involves a lock release; otherwise only release put all the locks resources).  

In claim 7, Lu teaches 
The distributed database system of claim 1, wherein the access layer is further executable by the processor to commit an initiated operation to the storage layer, and in response to failure to execute the operation by the storage layer, convert the initiated operation into the transaction, and instruct the lock service layer to lock target data corresponding to the transaction ([0016] If the final lock fails, the local transaction manager releases all locks have been acquired, announced that the final decision for the operation of the transaction abort, stop the lease manager transaction object, and then release the affairs of resources management; if Finally, the lock is successful).  

In claim 8, Zhao teaches 
The distributed database system of claim 7, wherein the lock service layer is further executable by the processor to instruct, in response to determination that the target data is no longer in the locked state and the storage layer has completed execution of a historical transaction on the target data, the access layer to commit the transaction corresponding to the lock request stored in the queue to the storage layer ([0018] The message receiving and sending module in the global lock management node receives the data update lock request message information, determine whether the message contains multiple target data update requests; if so, divide the message Into multiple independent data update request messages, and put them into the corresponding data update lock request queue Medium; if not, send the message directly to the update lock request queue of the target data).  

In claim 9, Lu teaches 
The distributed database system of claim 8, wherein the lock service layer is further executable by the processor to instruct the storage layer to lock the target data (([0014] if the data item is not added to other transactions to write configuration information lock, the lock then lock on the row corresponding to the data item, a lock is successful).

In claim 10, Lu discloses “A database transaction processing method, comprising: 
receiving a transaction to access target data stored in a distributed database([0013] The client initiates a transaction data operation request to the local transaction manager; the local transaction manager sends the request to the corresponding transaction object according to the transaction ID owned by the client. If the request is the first operation of the transaction, it will the operation of the main lock transaction to the primary key); generating a lock request in response to receipt of the transaction ([0014] first transaction object by the lock manager locks the table query, if the data item is not added to other transactions to write configuration information lock, the lock then lock on the row corresponding to the data item, a lock is successful); 
determining the target data is in a locked state based on a lock record for the target data ([0025] after the local transaction manager successfully locks the first data item through the transaction object, it is started by the transaction object and set every other segment given time, get local time stamp, use it to update all has been the object resides lock table lock valid start time stamp, so as to ensure the transaction is being executed can continue to operate until the end of the data has the right to do it, until the transaction The final decision is confirmed, and the lease manager stops working)”.
Lu does not appear to explicitly disclose however, Zhao discloses “in response to determination that the target data is in the locked state: blocking execution of the transaction, and storing the lock request in a queue corresponding to the target data ([0015] The data update lock is used to restrict access to the data: if the data maintenance node wants to update a certain data, you must first apply to the global lock management node for an update lock to obtain the target data, and successfully obtain the target After the data update lock, the target data will no longer receive client read and write requests until the target data the update lock is released; if the update lock of the target data is temporarily unavailable, update the target data The request is put into the corresponding update lock request queue until the target data update lock can be used)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Lu and Zhao, the suggestion/motivation for doing so would have been to provide a reliable and flexible consistency maintenance system for distributed-type data to develop a data update towards a plurality of targets at the same time with a simple operation, a less communication overhead, a short updating time delay (Abstract).

In claim 11, Lu teaches 
The database transaction processing method of claim 10, wherein determining the target data stored in a distributed database is in a locked state further comprises: identifying a lock record corresponding to the target data ([0017] when the lock is successful, according to the type of data manipulation, and reading corresponding data log buffer and the merge operation); and 
determining that the target data is in the locked state in response to identification of the lock record ([0020] After successfully written to the log, asynchronous update the data and the transaction involves a lock release; otherwise only release put all the locks resources).  

In claim 12, Lu teaches 
The database transaction processing method of claim 10, wherein blocking execution of the transaction further comprises: 
denying a permission to access the target data with the transaction in response to concurrent execution of a previous transaction configured to access the target data ([0014] first transaction object by the lock manager locks the table query, if the data item is not added to other transactions to write configuration information lock, the lock then lock on the row corresponding to the data item, a lock is successful).  

In claim 13, Lu teaches 
The database transaction processing method of claim 10, wherein the method further comprises: 
determining the target data stored in a distributed database is no longer in the locked state based on a lock record of the target data ([0019] The transaction object encapsulates the operation log in the cached write operation set into a transaction log message and forcibly writes it into the stable storage; if the log is successfully written, the transaction is executed successfully and the transaction operation success is returned to the client); and 
committing the transaction in response to determination that the target data is not in the locked state ([0020] After successfully written to the log, asynchronous update the data and the transaction involves a lock release; otherwise only release put all the locks resources).  

In claim 14, Lu teaches 
The database transaction processing method of claim 10, wherein the method further comprises: 
generating a lock record for the target data when the target data is not in the locked state ([0021] each node lock on the table and the transaction log table operator interface, global transaction manager for a node; said local transaction pipe manager includes a distributed lock and the transaction manager log manager); and 
deleting the lock record for the target data when the execution of the transaction is completed ([0023] for the content of the operation, if it is a read operation, it is the name of the column that needs to be read; if it is an insert or update operation, it is the column to be operated and the value of the corresponding column; if it is a delete operation, the field is empty).  

In claim 15, Zhao teaches 
The database transaction processing method of claim 14, wherein the method further comprises: 
determining the target data stored in a distributed database is no longer in a locked state based on a lock record of the target data ([0015] if the data maintenance node wants to update a certain data According to data, you must first apply to the global lock management node for an update lock to obtain the target data); and 
determining that execution of a historical transaction on the target data is completed ([0018] update lock request The messages in the queue are sent to the information management module of the data maintenance node in a first‐in, first‐out manner; After receiving the message, the data maintenance node information management module first finds the data maintenance node group containing the target data, and broadcasts the data update request message to the data maintenance nodes in the group); 
committing, in response to determination that the target data is no longer in the locked state and the execution of the historical transaction on the target data is completed, the transaction corresponding to the lock request stored in the queue ([0015] if the update lock of the target data is temporarily unavailable, please update the target data The request is put into the corresponding update lock request queue until the target data update lock can be used).  

In claim 16, Lu teaches 
The database transaction processing method of claim 15, wherein the method further comprises: 
determining the target data stored in a distributed database is no longer in a locked state based on a lock record of the target data ([0015] If the data item is being occupied by other matters, the lock attempt fails, reading the corresponding lock channel information; if the lock has not timed out, then choose to try to operate a lock set number; otherwise, send a message notifying the whole Bureau The manager restores the transaction corresponding to the timeout lock); and 
dequeueing the lock request in response to determination that the target data stored in the distributed database is no longer in the locked state ([0016] If the final lock fails, the local transaction manager releases all locks have been acquired, announced that the final decision for the operation of the transaction abort, stop the lease manager
transaction object, and then release the affairs of resources management); and 
locking the target data based on the lock request ([0017] when the lock is successful, according to the type of data manipulation, and reading corresponding data log buffer and the merge operation, the processing waits for the next request to the client).

In claim 17, Lu discloses “A lock server comprising: 
a processor, the processor configured to: 
receive a lock request indicative of target data accessed to execute a database transaction ([0014] first transaction object by the lock manager locks the table query, if the data item is not added to other transactions to write configuration information lock, the lock then lock on the row corresponding to the data item, a lock is successful); 
determine, based on a lock record for the target data, that the target data is in a locked state ([0025] after the local transaction manager successfully locks the first data item through the transaction object, it is started by the transaction object and set every other segment given time, get local time stamp, use it to update all has been the object resides lock table lock valid start time stamp, so as to ensure the transaction is being executed can continue to operate until the end of the data has the right to do it, until the transaction The final decision is confirmed, and the lease manager stops working)”.
17PCT133/US3314935-469 (17PCT133US) 	Lu does not appear to explicitly disclose however, Zhao discloses “block, in response to the target data being in the locked state, execution of the database transaction; and store the lock request in a queue corresponding to the target data ([0015] The data update lock is used to restrict access to the data: if the data maintenance node wants to update a certain data, you must first apply to the global lock management node for an update lock to obtain the target data, and successfully obtain the target After the data update lock, the target data will no longer receive client read and write requests until the target data the update lock is released; if the update lock of the target data is temporarily unavailable, update the target data The request is put into the corresponding update lock request queue until the target data update lock can be used)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Lu and Zhao, the suggestion/motivation for doing so would have been to provide a reliable and flexible consistency maintenance system for distributed-type data to develop a data update towards a plurality of targets at the same time with a simple operation, a less communication overhead, a short updating time delay (Abstract).

In claim 18, Lu teaches 
The lock server according to claim 17, wherein the processor is further configured to identify the lock record for the target data; 
determine that the target data is in a locked state in response to identification of the lock record ([0014] first transaction object by the lock manager locks the table query, if the data item is not added to other transactions to write configuration information lock, the lock then lock on the row corresponding to the data item, a lock is successful); and 
determine that the target data is no longer in the locked state in response to deletion of the lock record ([0015] If the data item is being occupied by other matters, the lock attempt fails, reading the corresponding lock channel information; if the lock has not timed out, then choose to try to operate a lock set number; otherwise, send a message notifying the whole Bureau The manager restores the transaction corresponding to the timeout lock).  

In claim 19, Lu teaches 
The lock server according to claim 17, wherein the processor is further configured to deny a permission to access the target data in accordance with the database transaction in response to execution of a previous database transaction ([0014] first transaction object by the lock manager locks the table query, if the data item is not added to other transactions to write configuration information lock, the lock then lock on the row corresponding to the data item, a lock is successful).  

In claim 20, Lu teaches 
The lock server according to claim 17, wherein the processor is further configured to commit the database transaction in response to determination that the target data is no longer in in the locked state ([0016] If the final lock fails, the local transaction manager releases all locks have been acquired, announced that the final decision for the operation of the transaction abort, stop the lease manager transaction object, and then release the affairs of resources management; if Finally, the lock is successful).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on 892 form.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158